Exhibit 10.2

 

[g55881kmi001.jpg]

 

February 6, 2018

 

Michael Aguiar

 

Dear Mike:

 

This letter (the “Agreement”) confirms the agreement between you and
Innoviva, Inc. (the “Company”) regarding your resignation of employment with the
Company at the request of the Company’s Board of Directors (the “Board”).  You
acknowledge that that the only payments and benefits that you are entitled to
receive from the Company in the future are those specified in this Agreement.

 

1.              Termination Date.  Your employment with the Company terminated
on February 6, 2018 (the “Termination Date”). Effective as of the Termination
Date, you resigned as a member of the Board.

 

2.              Salary, Vacation and Bonus.  The Company paid you $92,337.83
(less all applicable withholding taxes and other deductions).  This amount
represents all of your salary earned through the Termination Date and all of
your accrued but unused vacation time or PTO.  In addition, subject to you
executing this Agreement and not revoking it in accordance with Section 8 below,
the Company will pay you a lump sum amount of $250,000.00 in lieu of your 2017
performance bonus that you would have been entitled to if you remained an
employee through the payment date. The payment in lieu of bonus will be made at
the time the Company makes bonus payments to current employees.  All of your 
accrued salary deductions pursuant to the Company’s employee stock purchase plan
shall be refunded to you in accordance with such plan. Reimbursement for
expenses incurred by you will be made pursuant to Company policy provided you
submit required documentation by the close of business on the Termination Date.

 

3.              Unemployment Benefits.  You may elect to file a claim for
unemployment compensation benefits.  Your eligibility will be determined by the
State of California.

 

4.              Severance Pay.  Subject to you executing this Agreement and not
revoking it in accordance with Section 8 below and in accordance with your Offer
Letter, dated August 5, 2014, the Company will pay you a lump sum severance in
the amount of $2,704,879; which constitutes 24 months’ salary (at the rate in
effect as of the Termination Date) plus 2 times your current target bonus.  The
payments will be subject to applicable federal and state tax withholdings.

 

--------------------------------------------------------------------------------


 

Page 2

 

5.              Restricted Stock Awards.   Other than as set forth in this
paragraph, as of the Termination Date, all unvested restricted stock awards or
units held by you expired or were automatically forfeited.  On January 14, 2016,
the Company granted you a performance-based restricted stock award for a maximum
of 144,668 shares of its Common Stock (the “2016 PRSA”).  On June 2, 2014, the
Company granted you a restricted stock award of 50,000 shares of its Common
Stock (the “2014 RSA”).  On August 15, 2014, the Company granted you a
restricted stock award of 43,905 shares of its Common Stock (the “2014 CEO
RSA”).  On January 7, 2015, the Company granted you a restricted stock award of
176,056 shares of its Common Stock (the “2015 RSA”). On January 14, 2016, the
Company granted you a restricted stock award of 144,666 shares of its Common
Stock (the “2016 RSA”).  On January 17, 2017, the Company granted you a
restricted stock award of 166,747 shares of its Common Stock (the “2017 RSA”
and, collectively with, the 2016 PRSA, the 2014 RSA, the 2014 CEO RSA, the 2015
RSA and the 2016 RSA, the “RSAs”).  Subject to you executing this Agreement and
not revoking it in accordance with Section 8 below and as additional
consideration for your resignation as a member of the Board, as of the
Termination Date, the Company has accelerated the vesting of (i) 96,445 of the
shares underlying the 2016 PRSA; (ii) 3,125 of the shares underlying the 2014
RSA; (iii) 2,744 of the shares underlying the 2014 CEO RSA; (iv) 11,003 of the
shares underlying the 2015 RSA; (v) 9,041 of the shares underlying the 2016 RSA;
and (vi) 41,687 of the shares underlying the 2017 RSA. The remaining shares
underlying the RSAs were automatically forfeited as of the Termination Date. 
You acknowledge that except for capital stock held by you prior to the 
Termination Date and except as described in this Section 5 you have no rights to
the Company’s capital stock.

 

6.              Release of Claims.

 

(a)                                                                                
In exchange for the payment of the amount in lieu of the  2017 performance bonus
as set forth in Section 2, the Severance Pay as set forth in Section 4 above and
as partial consideration for the accelerated vesting of the RSAs as set forth in
Section 5 above, and other consideration provided to you by this Agreement that
you are not otherwise entitled to receive, to the fullest extent permitted by
law, you hereby generally and completely release the Company and its current and
former directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to your signing this Agreement. 
This general release includes, but is not limited to:  (1) all claims arising
out of or in any way related to your employment with the Company, or the
termination of that employment; (2) all claims related to your compensation or
benefits from the Company, including salary, bonuses (except as set forth in
Sections 2 and 4 above), vacation pay, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership interests in the
Company; (3) all claims for breach of contract, wrongful termination, and breach
of the implied covenant of good faith and fair dealing; (4) all tort claims,
including claims for fraud, defamation, emotional distress, and discharge in
violation of public policy; and (5) all federal, state, and local statutory
claims, including claims for discrimination, harassment, retaliation, attorneys’
fees, or other claims arising under Title VII of the Civil Rights Act of 1964,
the California Fair Employment and Housing Act, the Age Discrimination in
Employment Act of 1967, the Americans with Disabilities Act, the Fair Labor
Standards Act, the National Labor Relations Act, the Family and Medical Leave
Act, the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
the Workers Adjustment and Retraining Notification Act the California Fair
Employment and Housing Act (as amended) and all other laws and regulations
relating to employment.

 

--------------------------------------------------------------------------------


 

Page 3

 

(b)                                                                                
The Company voluntarily and irrevocably releases and discharges you and your
executors and administrators generally from all charges, complaints, claims,
promises, agreements, causes of action, damages, and debts that relate in any
manner to your employment with or services for the Company, known or unknown
which the Company has, claims to have, ever had, or ever claimed to have had
against you through the date upon which you execute this Agreement. This general
release of claims includes, without implication of limitation, all claims
related to your services or termination as a director, officer, employee, agent,
or fiduciary of the Company or your activities on behalf of the Company in any
such capacity; provided however, that this general release of claims excludes
any acts or omissions that would be excluded from exculpation under
Section 102(b)(7)(ii) of the Delaware General Corporation Law.

 

7.              Exceptions.  You are not releasing any claim that cannot be
waived under applicable state or federal law, and you are not releasing any
rights that you have to be indemnified (including any right to reimbursement of
expenses) arising under applicable law, the certificate of incorporation or
by-laws (or similar constituent documents of the Company), the Indemnification
Agreement dated February 17, 2012 between you and the Company (the
“Indemnification Agreement”), or any directors’ and officers’ liability
insurance policy of the Company or to bring an action to enforce your rights
under this Agreement. You understand that nothing contained in this Agreement
limits your ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the Department of Labor, California Fair Employment and
Housing Commission, the National Labor Relations Board, the Occupational Safety
and Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (“Government
Agencies”). You further understand that this Agreement does not limit your
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. This Agreement does not limit your right to receive an award for
information provided to any Government Agencies.  However, you understand and
agree that you shall not be entitled to, and shall not seek nor permit anyone to
seek on your behalf, any personal, equitable or monetary relief for any claims
or causes of action released by you in this Agreement, to the fullest extent
permitted by law.

 

8.              Consideration and Revocation Period.  You acknowledge that you 
consulted with an attorney of  your  choice prior to signing this Agreement, and
that you had at least 21 days to consider this Agreement before signing it.  You
acknowledge that if this Agreement is signed before the 21 days have elapsed
from the date of delivery, by signing this Agreement you have expressly waived
the 21-day consideration period.  You acknowledge that you may revoke this
Agreement within seven (7) days following its execution, and the Agreement shall
not become effective until the revocation period has expired. If you do not
revoke this Agreement, the eighth day after the date you sign the Agreement it
will be the “Effective Date.”

 

9.              Waiver.  You expressly waive and release any and all rights and
benefits under Section 1542 of the California Civil Code (or any analogous law
of any other state), which reads as follows:

 

--------------------------------------------------------------------------------


 

Page 4

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

In addition, pursuant to the Company’s bylaws, you hereby waive all rights to
notice of the meetings of the Board of Directors of the Company held on
January 29, 2018, February 1, 2018, and February 6, 2018.

 

10.       Representations.  You hereby represent that you have been paid all
compensation owed, including commission pay, and for all hours worked, have
received all the leave and leave benefits and protections for which you are
eligible, pursuant to the Family and Medical Leave Act or otherwise, and have
not suffered any on-the-job injury for which you have not already filed a claim.

 

11.       No Admission.  Nothing contained in this Agreement will constitute or
be treated as an admission by you or the Company of liability, any wrongdoing or
any violation of law.

 

12.       Other Agreements.  At all times in the future, you will remain bound
by your Proprietary Information and Inventions Agreement with the Company that
you signed on March 11, 2005, a copy of which is attached as Exhibit A.  You and
the Company will also remain bound by the Indemnification Agreement.  In
addition, you acknowledge that you remain subject to the trading restrictions
set forth in the Company’s Insider Trading Policy (as amended and restated as of
March 3, 2017) (the “Trading Policy”) until the later of (i) such time that you
no longer possess any material non-public information subject to the Trading
Policy and (ii) the beginning of the second full trading day following the date
of public disclosure of the Company’s financial results for the year ended
December 31, 2017.  Except as expressly provided in this Agreement, this
Agreement renders null and void all prior agreements between you and the Company
and constitutes the entire agreement between you and the Company regarding the
subject matter of this Agreement.  This Agreement may be modified only in a
written document signed by you and a duly authorized officer of the Company.

 

13.       Confidential and Proprietary Information.  You acknowledge your
ongoing covenant under Proprietary Information and Inventions Agreement to
preserve as confidential the Company’s Confidential Information as that term is
defined therein. You agree that you will not discuss your employment by the
Company or circumstances of your departure with any non-governmental entity or
person (other than information that is publicly available or  in connection with
the Company’s filings with the Securities and Exchange Commission) unless
(i) required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with jurisdiction to order
you to divulge, disclose or make accessible such Confidential Information;
provided that you shall give prompt written notice to the Company of such
requirement, disclose no more information than is so required, and reasonably
cooperate with any attempts by the Company to obtain a protective order or
similar treatment and  (ii) to your spouse, attorney and/or personal tax and
financial advisors as reasonably necessary or appropriate to assist in your tax,
financial and other personal planning (each an “Exempt Person”), provided,
however, that any disclosure or use of Confidential Information by an Exempt
Person shall be deemed to be a breach of this Section 13 by you.

 

--------------------------------------------------------------------------------


 

Page 5

 

14.       Company Property.  You represent that you have permanently deleted or
will by 5:00 p.m. California time on February 7, 2018 permanently delete all
Company-related electronic  information and files that are stored on your
computer(s) and devices and that you will promptly  return to the Company all 
other property and copies of documents that belong to the Company.  In no event
should this provision be construed to require you to return to the Company any
document or other materials concerning your remuneration and benefits during
your employment with the Company.

 

15.       Litigation Cooperation.  You agree to reasonably cooperate with the
Company in the defense or prosecution of any claims or actions which already
have been brought or which may be brought in the future on behalf of the Company
or against the Company which relate to events or occurrences that you were
involved in or which you gained knowledge of during your employment with the
Company. Such cooperation shall be subject to any restrictions set forth in any
subpoena or request or order of a Government Agency. Your reasonable cooperation
in connection with such claims or actions shall include, without implication of
limitation, being reasonably available to meet with counsel to prepare for
discovery or trial and to testify truthfully as a witness when reasonably
requested by the Company, at reasonable times.  You agree that you will not
voluntarily disclose any information to any non-governmental person or party
that is adverse to the Company and that you will maintain the confidences and
privileges of the Company.

 

16.       No Disparagement.  You agree that you will never make any negative or
disparaging statements (orally or in writing) about the Company or its
stockholders, directors, officers, employees, products, services or business
practices, except as required by law. The Company will not, and will instruct
its officers, directors and its investor relations personnel not to make any
disparaging statements concerning you or your performance as an executive
officer of the Company.

 

17.       Severability.  If any term of this Agreement is held to be invalid,
void or unenforceable, the remainder of this Agreement will remain in full force
and effect and will in no way be affected, and the parties will use their best
efforts to find an alternate way to achieve the same result.

 

18.       Choice of Law.  This Agreement will be construed and interpreted in
accordance with the laws of the State of California (other than its
choice-of-law provisions).

 

19.       Execution.  This Agreement may be executed in counterparts, each of
which will be considered an original, but all of which together will constitute
one agreement.  Execution of a facsimile copy will have the same force and
effect as execution of an original, and a facsimile signature will be deemed an
original and valid signature.

 

--------------------------------------------------------------------------------


 

Page 6

 

Please indicate your agreement with the above terms by signing below.

 

 

Very truly yours,

 

 

 

INNOVIVA, INC.

 

 

 

 

By:

/s/ Patrick G. LePore

 

 

Patrick G. LePore

 

 

Vice-Chairman of the Board of Directors

 

I agree to the terms of this Agreement, and I am voluntarily signing this
release of all claims.  I acknowledge that I have read and understand this
Agreement, and I understand that I cannot pursue any of the claims and rights
that I have waived in this Agreement at any time in the future.

 

/s/ Michael Aguiar

 

Signature of Michael Aguiar

 

 

 

Dated:

2/6/18

 

 

--------------------------------------------------------------------------------